DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/23/22 has been acknowledged.
Applicant cancelled Claim 19 and added its allowable limitation into independent Claim 1. Applicant further amended Claims 6 and 18 to overcome objection of Claim 6 and a rejection under 35 U.S.C. 112(b) of Claim 18 presented by the Office Action mailed 01/21/22.

Status of Claims
Claims 4-5 were cancelled earlier.
Claims 7-17, 20-23, and 26 were earlier withdrawn from consideration as belonging to inventions not chosen for examination in the response to restriction requirements filed 03/30/20 (Applicant choose Species 5 shown in Fig. 3B with traverse).
Of the remaining claims, Claims 1-3, 6, 18, and 24-25 were examined on merits.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between different species, as set forth in the Office action mailed on 01/29/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement can be withdrawn as to any claim that requires all the limitations of an allowable claim. However, earlier withdrawn claims of the application cannot be combined with all limitations of Claim 1 for the following reasons: 
Claims 7-10 and 26, citing a glue layer, cannot be rejoined with the examined set of allowable claims, since a glue layer (per paragraph 0034 of the published application) may be created instead of a solder layer (315), but Claim 1 recites a solder layer, and the specification does not teach a combination of a solder layer and a glue layer. 
Claim 11-17, citing an additional reflective layer (Claim 11), such as a Bragg mirror (e.g., layer 340 of Figs. 3C and 3D, cited by Claim 13), cannot be combined with limitations of Claim 1, since Claim 1 recites all four metal layers shown in Fig. 3B, e.g., 315 – as a solder, 325 – as a second metal, 330 – as a first metal, 332 – as a third metal. Species 6 and 7 (shown in Figs. 3C and 3D) also have 4 layers between a conversion block (or a combination of a conversion block and a cavity) and a substrate, and it is not possible to add an additional reflective layer into any of the structures of Figs. 3B-3D (Species 5-7). Moreover, Species 6 and 7 have a Bragg mirror 340 instead of a third metal layer of Fig. 3B.
Claims 20-23, citing a clamp, also cannot be combined with limitations of Claim 1 directed to Species 5 (Fig. 3B) and having no clamp.
As the result, Claims 7-17, 20-23, and 26 are cancelled by the Examiner’ Amendment of this Office Action.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 7-17, 20-23, and 26 are cancelled. 

Allowable Subject Matter
Claims 1-3, 6, 18, and 24-25 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “a third metal layer that extends on sides of the light conversion block between the light conversion block and the first metal layer”, in combination with other limitations of Claim 1.
Re Claims 2-3, 6, 18, and 24-25: Claims 2-3, 6, 18, and 24-25 are allowed due to dependency on Claim 1. 
The prior arts of record include: Weber et al. (US 2016/0245494), Hwang et al. (US 2015/0123253), Adema et al. (US 2016/0258597), Kawakami (US 2012/0230007), Ott et al. (US 2010/0295438), Shum (US 2009/0272997), and Park et al. (US 2016/0312978).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/25/22